







PURCHASE AND SALE AGREEMENT
between
Wells Fund XIII - REIT Joint Venture Partnership, as Seller


and
Hendricks Commercial Properties, LLC, as Purchaser
8560 Upland Drive, Englewood, Colorado








As of June 26, 2017
























































    
    









--------------------------------------------------------------------------------





Table of Contents


ARTICLE 1.
PURCHASE AND SALE    5

1.1.
Agreement to Sell and Purchase the Property    

1.2.
Permitted Exceptions    

1.3.
Earnest Money

1.4.
Purchase Price    

1.5.
Closing

1.6.    Independent Contract Consideration


ARTICLE 2.
PURCHASER’S INSPECTION AND REVIEW RIGHTS

2.1.
Due Diligence Inspections

2.2.
Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records of
Seller

2.3.
Condition of the Property

2.4.
Title and Survey

2.5.
Service Contracts

2.6.
Termination of Agreement

2.7.
Confidentiality

ARTICLE 3.
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

3.1.
Seller’s Closing Deliveries

3.2.
Purchaser’s Closing Deliveries

3.3.
Closing Costs

3.4.
Prorations and Credits    

ARTICLE 4.
REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1.
Representations and Warranties of Seller

4.2.
Knowledge Defined

4.3.
Representations and Warranties of Purchaser    

ARTICLE 5.
COVENANTS

ARTICLE 6.
CONDITIONS TO CLOSING

6.1.
Conditions Precedent to Purchaser’s Obligations

6.2.
Conditions Precedent to Seller’s Obligations

ARTICLE 7.
RISK OF LOSS

7.1.
Property Damage

7.2.
Condemnation










--------------------------------------------------------------------------------





ARTICLE 8.
DEFAULT AND REMEDIES

8.1.
Purchaser’s Default

8.2.
Seller’s Default

ARTICLE 9.
INDEMNIFICATION

9.1.
Indemnification by Seller

9.2.
Indemnification by Purchaser

9.3.
Limitations on Indemnification

9.4.
Survival

9.5.
Indemnification as Sole Remedy

ARTICLE 10.
MISCELLANEOUS

10.1.
Assignment

10.2.
Brokerage Commissions

10.3.
Notices

10.4.
Possession

10.5.
Time Periods

10.6.
Publicity

10.7.
Discharge of Obligations

10.8.
Severability

10.9.
Construction

10.10.
Sale Notification Letters to Tenants and Service Providers

10.11.
General Provisions

10.12.
Attorneys’ Fees

10.13.
Counterparts

10.14.
Effective Agreement

10.15.
Waiver of Jury Trial

10.16.
Covenant Not To Record

10.17.
Time Is Of The Essence

10.18.
Section 1031 Exchange

10.19.
Certain Definitions






















--------------------------------------------------------------------------------





schedule of exhibits


 
 
Exhibit “A”
Legal Description of Property
Exhibit “B”
List of Personal Property
Exhibit “C”
List of Commission Agreements
Exhibit “D”
Existing Environmental Report
Exhibit “E”
List of Lease Documents
Exhibit “F”
Exception Schedule
Exhibit “G”
Exhibit “H”
Exhibit “I”
Exhibit “J”
List of Service Contracts and Property Management Agreement
Existing Survey
Escrow Provisions
List of Tenant Inducement Costs, Leasing Commissions and Free Rent Periods for
which Seller is Responsible
Exhibit “K”
Rent Roll
 
 
 
 





schedule of closing documents




Schedule 1
Form of Assignment and Assumption of Leases
Schedule 2
Form of Assignment and Assumption of Service Contracts
 
 
Schedule 3
Form of General Assignment and Bill of Sale of Seller’s Interest in Intangible
Property and Personal Property
Schedule 4
Form of Seller’s Certificate (as to Seller’s Representations and Warranties)
Schedule 5
Form of Seller’s FIRPTA Affidavit
Schedule 6




Schedule 7


Schedule 8


Schedule 9


Schedule 10


Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)


Form of Tenant Estoppel


Tenant Notice Letter


Service Contractor Notice Letter


Form of Termination of Property Management Agreement








--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the 26h day of June, 2017 (the “Effective Date”), by and between Wells Fund XIII
- REIT Joint Venture Partnership, a Georgia joint venture partnership
(“Seller”), and Hendricks Commercial Properties, LLC, a Wisconsin limited
liability company (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Seller desires to sell that certain improved real property commonly
known as 8560 Upland Drive, Englewood, Colorado, together with certain related
personal and intangible property of Seller, and Purchaser desires to purchase
such real, personal and intangible property; and
WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
ARTICLE 1.
PURCHASE AND SALE
1.1    Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
assign, and Purchaser agrees to purchase and assume, the following property
(collectively, the “Property”):
(a)that certain tract or parcel of real property located in Douglas County,
Colorado, which is more particularly described on Exhibit “A” attached hereto,
together with all rights, privileges and easements appurtenant to said real
property, and all right, title and interest, if any, of Seller in and to any
land lying in the bed of any street, road, alley or right-of-way, open or
closed, adjacent to or abutting said real property (the “Land”);
(b)all buildings, structures and improvements now situated on the Land,
including without limitation, all parking areas and facilities, improvements and
fixtures located on the Land and owned by Seller (the “Improvements”);
(c)all right, title and interest of Seller as “landlord” or “lessor” in and to
the leases and license agreements, if any, described on Exhibit “E” attached
hereto (the “Leases”);
(d)all carpeting, draperies, appliances, personal property (excluding any
computer software which is either licensed to Seller or which Seller deems
proprietary), machinery, apparatus and equipment owned by Seller and currently
used exclusively in the operation, repair and maintenance of the Land and
Improvements and situated thereon, including but not limited to the items, if
any, listed at Exhibit “B” hereto, and which shall be conveyed by Seller to
Purchaser subject to replacements and additions (of like character and value)
and depletions, in the ordinary course of Seller’s business (the “Personal
Property”); provided, however, that the Personal Property does not include any
property owned by tenants, contractors or licensees;
(e)all (i) right, title and interest in that certain Access Easement recorded
April 17, 2015 at Reception No. 2015024945, County of Douglas, State of
Colorado, (ii) oil, gas, hydrocarbons and other





--------------------------------------------------------------------------------





minerals appurtenant to the Land, (iii) transferrable development rights or
other entitlements, (iv) water rights, water taps and sewer taps belonging to
and serving the Property, and other rights or entitlements to have the Property
served by utilities (the foregoing items (i) through (iv) being collectively
referred to as the "Other Interests”) (Notwithstanding anything to the contrary
herein, Seller shall transfer the Other Interests to Purchaser at Closing by
quit-claim deed and/or assignment without representations or warranties of any
kind); and
(f)all intangible property, if any, owned by Seller and exclusively related to
the Land, the Improvements and the Personal Property, including without
limitation, the rights and interests, if any, of Seller in and to the following
(to the extent assignable or transferable): (i) all plans and specifications and
other architectural and engineering drawings for the Land and Improvements; (ii)
all warranties or guaranties given or made in respect of the Improvements or
Personal Property; (iii) all consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
solely in respect of the Land or Improvements; and (iv) all of the right, title
and interest of Seller in and to all Service Contracts that Purchaser agrees to
assume (or is deemed to have agreed to assume) pursuant to Section 2.5 of this
Agreement (the “Intangible Property”).


1.2    Permitted Exceptions. The Property shall be conveyed subject to (a) liens
for Taxes, in each case not yet due and payable with respect to the Land and
Improvements, (b) the Leases affecting the Land and Improvements, (c)  such
state of facts that would be disclosed by an update of the Existing Survey
(defined below), and (d) such other easements, restrictions and encumbrances
with respect to the Land and Improvements that do not constitute Monetary
Objections (as hereinafter defined), including, without limitation, that are
approved or waived (or deemed approved or waived) by Purchaser in accordance
with the provisions of Section 2.4 hereof (collectively, the “Permitted
Exceptions”). Purchaser acknowledges that it has received from Seller the
Seller’s Policy of Title Insurance (the “Existing Title Policy”) issued by
Lawyer’s Title Insurance Corporation, and dated December 27, 2001 (“Title
Company”), and Seller’s existing survey identified on Exhibit “H” attached
hereto (the “Existing Survey”) for its review and consideration.
1.3    Earnest Money.
(a) Within three (3) Business Days after the Effective Date, Purchaser shall
deliver $250,000 (the “Initial Earnest Money”) to Chicago Title Insurance
Company, Atlanta, Georgia (the “Escrow Agent”) by federal wire transfer, which
Initial Earnest Money shall be held and released by Escrow Agent in accordance
with this Agreement and the escrow provisions set forth at Exhibit “I” hereto
(the “Escrow Agreement”).


(b) If Purchaser has not timely terminated this Agreement pursuant to Section
2.6, then Purchaser shall deliver $250,000 (the “Additional Earnest Money”) to
Escrow Agent by federal wire transfer, payable to Escrow Agent, on or before
5:00 p.m., Eastern Daylight Saving Time on the last day of the Inspection
Period, which Additional Earnest Money shall be held and released by Escrow
Agent in accordance with the terms of this Agreement and the escrow provisions
set forth at Exhibit “I” (the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and further together with all interest which accrues thereon as provided herein
and in the Escrow Agreement, the “Earnest Money”). Notwithstanding the
foregoing, the parties acknowledge that the Additional Earnest Money shall not
be deemed late unless the Additional Earnest Money is not deposited with the
Title Company by 5:00 Eastern Daylight Saving Time one (1) Business Day after
expiration of the Inspection Period. Seller and Purchaser mutually acknowledge
and agree that time is of the essence in respect of Purchaser’s timely deposit
of the Initial Earnest Money and the Additional Earnest Money with Escrow Agent.
If Purchaser fails timely to deposit the Initial Earnest Money then Seller may
terminate this Agreement by delivering





--------------------------------------------------------------------------------





written notice of such termination to Purchaser, in which event this Agreement
shall be terminated and neither party hereto shall have any further rights or
obligations hereunder, except those provisions of this Agreement which by their
express terms survive the termination of this Agreement. If Purchaser does not
timely terminate this Agreement in accordance with Section 2.6, then the Initial
Earnest Money and, when deposited with Escrow Agent the Additional Earnest
Money, shall be nonrefundable to Purchaser except only upon a Seller default, a
failure of a Purchaser condition to close, or as otherwise expressly provided in
this Agreement, including the terms of Article 7. If Purchaser does not timely
terminate this Agreement in accordance with Section 2.6, but fails to timely
deliver the Additional Earnest Money to Escrow Agent in accordance with this
Section 1.3(b) (within one (1) Business Day after expiration of the Inspection
Period), such failure shall be a default by Purchaser under this Agreement, in
which event Seller shall have the right, in accordance with Section 8.1, to
terminate this Agreement and receive and retain the Initial Earnest Money as
full liquidated damages for such default.


(c) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money; and the Earnest Money hereunder shall
be comprised of the Initial Earnest Money and the Additional Earnest Money (to
the extent actually deposited by Purchaser with Escrow Agent as provided herein)
and all such interest and other income.


1.4    Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Purchaser to Seller for the Property shall be the sum of Seventeen Million, Six
Hundred Thousand Dollars ($17,600,000U.S.). The Purchase Price shall be paid to
Seller at the Closing as follows:
(a)    The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and
(b)     At Closing, the balance of the Purchase Price, after applying, as
partial payment of the Purchase Price, the Earnest Money, and subject to
prorations and other adjustments specified in this Agreement, shall be paid by
Purchaser in immediately available funds to the Escrow Agent, for further
delivery to an account or accounts designated by Seller.


1.5    Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on or before 2:00 p.m. Eastern
Daylight Saving Time July 27, 2017, time being of the essence with respect to
Purchaser’s obligation to close on such date; provided, however, that Seller
shall be entitled to one or more adjournments of the Closing (not to exceed
Fifteen (15) Business Days in the aggregate), by providing Purchaser written
notice of its election to adjourn Closing, and for how long, at least Three (3)
Business Days prior to Closing. The Closing shall take place by mail through the
Escrow Agent. The date of the Closing is sometimes referred to as the “Closing
Date.” If any Tenant Estoppel Certificates would have been timely as of the
initial Closing Date, then such certificates shall be deemed timely at any
subsequent Closing Date following an adjournment of the Closing Date permitted
hereunder. It is contemplated that the transaction shall be closed with the
concurrent delivery of the documents of title and the payment of the Purchase
Price.
1.6    Independent Contract Consideration. Notwithstanding anything herein to
the contrary, a portion of the Earnest Money in the amount of $100.00 will be
non-refundable and will be distributed to Seller upon any termination of this
Agreement as full payment and independent consideration for Seller’s execution
and delivery of this Agreement and Purchaser’s termination rights hereunder.
Accordingly, and notwithstanding anything else herein to the contrary, if this
Agreement is terminated pursuant to a right of





--------------------------------------------------------------------------------





termination in this Agreement and such provision calls for the Earnest Money to
be returned to Purchaser, such provision shall be deemed to read "the Earnest
Money, less the $100.00 non-refundable portion thereof," which non-refundable
portion shall be released to Seller, and the balance of the Earnest Money shall
be returned to Purchaser.
ARTICLE 2.
PURCHASER'S INSPECTION AND REVIEW RIGHTS
2.1    Due Diligence Inspections.
(a)    From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to inspect the
Property, to perform due diligence and environmental investigations, to examine
the records of Seller with respect to the Property, and make copies thereof, at
such times during normal business hours as Purchaser or its representatives may
reasonably request. Without limiting the foregoing, such inspections may include
the physical condition of the Property, review of the suitability of the
Property, environmental testing and assessment, land use and zoning review,
utility availability and cost analysis, lease review and credit analysis, and
such other matters as Purchaser may deem necessary. All such inspections shall
be nondestructive in nature, and specifically shall not include, without
Seller’s prior written consent in its sole and absolute discretion, any
physically intrusive or invasive testing. All such inspections shall be
performed in such a manner to minimize any interference with the business of the
tenants under the Leases, and, in each case, in compliance with the rights and
obligations of Seller as landlord under the Leases and in compliance with
applicable laws. Purchaser shall notify Seller not less than two (2) Business
Days in advance of making any such inspection. To the extent Purchaser wishes to
conduct tenant interviews or otherwise contact any tenant, or if Purchaser and
Purchaser's agents, employees, consultants or other representatives wish to
speak with Seller's Improvement service providers/vendors under the Service
Contracts (defined below), Purchaser shall coordinate and schedule the same
through Seller on not less than two (2) Business Days’ advance written notice to
Seller, and Seller shall be permitted to have a representative of Seller
accompany Purchaser on such interviews or meetings, if Seller elects to do the
same; it being expressly agreed that Purchaser shall have the right to conduct
interviews with the tenants under the Leases or meetings with service
contractors subject to the foregoing. Except as otherwise expressly provided in
this Agreement, all inspection fees, appraisal fees, engineering fees and all
other costs and expenses of any kind incurred by Purchaser relating to the
inspection of the Property shall be solely Purchaser’s expense. Seller reserves
the right to have a representative present at the time of making any such
inspection and at the time of any such interview with any tenant.
(b)    Except for any Environmental Site Assessments (“ESA”) conducted by
Purchaser with regard to the Property, which ESA, if requested by Seller,
Purchaser agrees to provide to Seller if the Closing is not consummated due to
the default of Purchaser, Purchaser shall not be obligated to deliver to Seller
copies of some or all of the reports, surveys and other information furnished to
Purchaser by third parties in connection with Purchaser’s inspection of the
Property unless Seller requests a copy of such reports in writing, and Seller
reimburses Purchaser for the cost of said report.
(c)    To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance.
(d) Purchaser hereby agrees to and shall indemnify, defend and hold harmless
Seller from and against any and all expense, loss or damage which Seller may
incur (including, without limitation, reasonable attorneys’ fees actually
incurred) as a result of any act or omission of Purchaser or its
representatives, agents





--------------------------------------------------------------------------------





or contractors related to or arising from its due diligence inspection of the
Property and related testing, to the extent of any expense, loss or damage
actually caused or exacerbated by Purchaser. Said indemnification shall not
extend to pre-existing conditions merely discovered by Purchaser unless
Purchaser or its contractors exacerbates such condition or such discovery was
made by Purchaser through Purchaser’s or its contractors’ physically intrusive
testing in violation of this Agreement. Said indemnification agreement shall
survive the Closing, or earlier termination of this Agreement.
(e) Purchaser shall maintain and shall ensure that Purchaser’s consultants and
contractors maintain commercial general liability insurance in an amount not
less than $2,000,000 per occurrence, and in form and substance adequate to
insure against all liability of Purchaser and its consultants and contractors,
respectively, and each of their respective agents, employees and contractors,
arising out of inspections and testing of the Property or any part thereof made
on Purchaser’s behalf. Said commercial general liability insurance shall name
Seller, Piedmont Office Realty Trust, Inc., Piedmont Office Holdings, Inc.,
Piedmont Operating Partnership, LP and Piedmont Office Management, LLC as
Additional Insureds, shall be primary and non-contributory to any insurance held
by Additional Insureds, and shall contain a waiver of subrogation provision in
favor of Additional Insureds. Purchaser agrees to provide to Seller a
certificate of insurance with regard to each applicable liability insurance
policy prior to any entry upon the Property by Purchaser or its consultants or
contractors, as the case may be, pursuant to this Section 2.1, and such
certificate of insurance shall include the above Additional Insureds as
Certificate Holders and state that Additional Insureds will be covered where
required by written contract. This Section 2.1 shall survive the termination of
this Agreement.
(f)     On or before expiration of the Inspection Period (defined below),
Purchaser may order searches (the "UCC Searches") conducted by a search service
as Seller may select, of the records of (i) the Clerk and Recorder for the
County of Douglas, State of Colorado, and (ii) the Secretary of State of
Colorado, for uniform commercial code financing statements filed against the
Seller or the Property. Purchaser shall not object to financing statements that
only encumber the rights of tenants under the Leases or with respect to personal
property of tenants under the Leases. Purchaser, at its expense, shall have the
right to perform follow up UCC Searches prior to Closing.
2.2    Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records
of Seller.
(a)    Seller and Purchaser acknowledge that it has been provided all of the
following (the “Due Diligence Deliveries”) on or prior to the Effective Date
(and Purchaser further acknowledges that no additional items are required to be
delivered by Seller to Purchaser except as may be expressly set forth in other
provisions of this Agreement):
(i)
Copies of the most recent property tax bills and Douglas County assessment
valuations with respect to the Property.

(ii)
A current rent roll for the Property, together with copies of the Leases, and
any guarantees relating thereto, existing as of the Effective Date, and
identified on Exhibit “E” attached hereto and made a part hereof.

(iii)
Except for national service contracts Seller has in place covering several of
its properties including the Property, which national service contracts will not
be assigned to Purchaser, copies of all contracts and agreements entered into by
Seller relating to the repair, maintenance or operation of the Land, including
utility contracts, if any, Improvements or Personal Property, including, without
limitation, all equipment leases currently in place, and set forth on Exhibit
“G” (the “Service Contracts”).

(iv)
A copy of the Existing Title Policy, and all other title reports, commitments
and polices relating to the Property, or any portion thereof, in Seller’s
possession or control.






--------------------------------------------------------------------------------





(v)
A copy of the Existing Survey identified on Exhibit “H” attached hereto and made
a part hereof, together with all other surveys relating to the Property, or any
portion thereof, in Seller’s possession or control.

(vi)
A copy of the existing environmental report identified on Exhibit “D” attached
hereto and made a part hereof (the “Existing Environmental Report”), together
with all other environmental reports relating to the Property, or any portion
thereof, in Seller’s possession or control, including but not limited to any
phase I or phase II environmental assessments.

(vii)
Copies of the income statements for the Property for the years ending December
31, 2014, December 31, 2015, and December 31, 2016.

(viii)
If the Property is located within a common interest community or governed by an
owners association and if in Seller’s possession or control or may be reasonably
requested by Seller, copies of the following: any association minutes for the
prior 24 months; association balance sheet, income statement and expenditures
for the prior two years; association budget for 2017 and 2016; current reserve
study; declarations of covenants/ restrictions; association tax identification
number(s); and listings of the association’s current officers and directors,
each as applicable.

(b)    From the Effective Date until the Closing Date under this Agreement, or
earlier termination of this Agreement, Seller shall deliver to Purchaser upon
Purchaser’s request, together with the Due Diligence Deliveries, copies of any
financial statements or other financial information of the tenants (and the
lease guarantors, if any) required to be provided to landlord under the Leases
and currently in Seller’s possession, written information relative to the
tenant’s payment history, and tenant correspondence, to the extent Seller has
the same in its possession; notices or correspondence with any governmental
authorities relating to the Property, its use, or condition, including, but not
limited to zoning matters/changes, site approvals, variances, conditional or
final approvals, and platting revisions, and all associated plans and documents;
and available surveys, construction plans and specifications for the
Improvements, warranties relating to the Property, the Improvements or its
fixtures, whether by Seller or its tenants; copies of any certificates of
occupancy, permits, licenses or other similar documents, available records of
any operating costs and expenses and similar materials relating to the
construction, operation, maintenance, repair, management and leasing of the
Property, in each case to the extent any or all of the same are in the
possession or control of Seller, subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any appraisals, third party property condition reports (other than the
Existing Environmental Report) obtained by Seller in connection with the
Property, strategic plans for the Property, internal analyses, information
regarding the marketing for sale of the Property, submissions relating to
Seller’s obtaining of corporate or partnership authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller reasonably deems
confidential or proprietary. Purchaser acknowledges and agrees that Seller makes
no representation or warranty of any nature whatsoever, express or implied, with
respect to the ownership, enforceability, accuracy, adequacy or completeness or
otherwise of any of such records, evaluations, data, investigations, reports or
other materials. If the Closing contemplated hereunder fails to take place for
any reason, or if Purchaser or Seller elects to terminate the inspection rights
of Purchaser under this Agreement, Purchaser shall promptly return (or certify
as having destroyed) all copies of materials furnished by Seller or Seller’s
representatives relating to the Property; provided, however, that Purchaser
shall not be required to return or destroy any materials provided to Purchaser
by electronic transmission or any materials in the back-up systems of Purchaser.
In addition, Purchaser shall not be required to return or destroy any materials
to the extent that Purchaser, pursuant to its record retention policy for legal
or regulatory purposes, customarily retains the same and continues to treat such
materials as confidential pursuant to Section 2.7. It is understood and agreed
that Seller shall not have any obligation to obtain,





--------------------------------------------------------------------------------





commission or prepare any such books, records, files, reports or studies not now
in the possession or control of Seller or its agents.
2.3    Condition of the Property.
(a)    Except for the warranties, representations and covenants expressly
provided herein, Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS, WHERE IS” condition and “WITH ALL FAULTS,”
known or unknown, contingent or existing. Purchaser has the sole responsibility
fully to inspect the Property, to investigate all matters relevant thereto,
including, without limitation, the condition of the Property, and to reach its
own, independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property. Effective as of the Closing and except as expressly set forth in this
Agreement, Purchaser hereby waives and releases Seller and its officers,
directors, shareholders, partners, agents, affiliates, employees and successors
and assigns from and against any and all claims, obligations and liabilities
arising out of or in connection with the Property. For purposes of this
Agreement, documents and materials shall be deemed to have been “made available”
to Purchaser’s Representatives if the same are located at a designated location
or are available electronically or on-line.
(b)    To the fullest extent permitted by law, except as otherwise expressly
provided in this Agreement, Purchaser does hereby unconditionally waive and
release Seller and its officers, directors, shareholders, partners, agents,
affiliates and employees from any present or future claims and liabilities of
any nature arising from or relating to the presence or alleged presence of
Hazardous Substances in, on, at, from, under or about the Property or any
adjacent property, including, without limitation, any claims under or on account
of any Environmental Law, regardless of whether such Hazardous Substances are
located in, on, at, from, under or about the Property or any adjacent property
prior to or after the date hereof (collectively, “Environmental Liabilities”);
provided, however, that the foregoing release as it applies to Seller, its
officers, directors, shareholders, partners, agents, affiliates and employees,
shall not release Seller from any Environmental Liabilities of Seller relating
to any Hazardous Substances which may be placed, located or released on the
Property by Seller after the date of Closing. The terms and provisions of this
Section 2.3 shall survive the Closing.
2.4    Title and Survey. Seller shall order, at Seller’s expense, from Chicago
Title Insurance Company (the “Title Company”) a preliminary title commitment
with respect to the Property issued in favor of Purchaser by the Title Company,
committing to provide an extended coverage owners title policy (the “Title
Commitment”). Purchaser may order an update of the Existing Survey or new survey
made by a surveyor satisfactory to Purchaser and, at Purchaser’s sole election,
prepared in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys established and adopted by ALTA/ACSM, which includes the location
of all improvements, setback lines, highways, streets, roads, railroads, rivers,
creeks or other waterways, fences, easements and rights-of-way, with all
easements and rights-of-way referenced to their recording information, the
square footage of all buildings, encroachments, uses and encumbrances listed on
the Title Commitment; recite the exact area of the Property; state whether any
portion of the Property lies within a 100-year flood plain or flood way; and
show the locations and boundaries of all easements and rights of way, if any, on
or affecting the Property (the Existing Survey, together with any update
thereof, the “Survey”). If Purchaser orders an update of the Existing Survey or
any other Survey, Seller shall pay up to $5,000 towards to cost thereof.
Purchaser shall promptly deliver to Seller copies of the Title Commitment and,
if applicable, Survey. Purchaser shall have until the date that is three (3)
Business Days prior to the expiration of the Inspection Period (the “Objection
Date”), to give written notice (the “Title Notice”) to Seller of such objections
as Purchaser may have to any exceptions to title disclosed in the Title
Commitment or in any Survey or otherwise in Purchaser’s examination of title.
Subject to the next paragraph in this Section 2.4, any title or Survey matters
which Purchaser fails to raise in the Title Notice on or before the Objection





--------------------------------------------------------------------------------





Date shall be deemed Permitted Exceptions. The parties acknowledge and agree
that if Purchaser has not received its currently ordered updated Survey on or
before June 23, 2017, Purchaser may no later than June 23, 2017 provide written
notice to Seller that it has not had sufficient time to review the updated
survey, or has not yet received said Survey, in which event Purchaser shall have
until July 7, 2017 (“Contingent Survey Objection Deadline”) to provide Seller
written notice of Purchaser’s objections related to such updated Survey. The
parties acknowledge and agree that the only survey objections Purchaser may make
after the expiration of the Inspection Period are objections specifically
related to matters disclosed on the updated Survey that are not disclosed on (i)
the 2001 Existing Survey referenced at Exhibit “H” hereto, (ii) the 2014 surveys
prepared by Manhard Consulting, LTD referenced on Exhibit “H” hereto (the
“Manhard Surveys”), or (ii) the Title Commitment and documents referenced
therein.
Seller shall have the right, but not the obligation (except as to Monetary
Objections, defined below), to attempt to remove, satisfy or otherwise cure any
exceptions to title to which the Purchaser so objects (or afford the Title
Company necessary information or certifications to permit it to insure over such
exceptions). Within two (2) Business Days after receipt of Purchaser’s Title
Notice, Seller shall give written notice to Purchaser informing the Purchaser of
Seller’s election with respect to such objections. If Seller fails to give
written notice of election within such two (2) Business Day period, Seller shall
be deemed to have elected not to attempt to cure the objections (other than
Monetary Objections). If Seller elects to attempt to cure any objections, Seller
shall be entitled to one or more reasonable adjournments of the Closing (not to
exceed thirty (30) days in the aggregate) to attempt such cure, but, except for
Monetary Objections, Seller shall not be obligated to expend any sums, commence
any suits or take any other action to effect such cure; and provided, however,
that if any Tenant Estoppel Certificates would have been timely as of the
initial Closing Date, then such certificates shall be deemed timely at any such
adjourned Closing Date. Except as to Monetary Objections, if Seller elects, or
is deemed to have elected, not to cure any exceptions to title to which
Purchaser has objected on or before the Objection Date, or, if after electing to
attempt to cure, Seller determines that it is unwilling or unable to remove,
satisfy or otherwise cure any such exceptions, Purchaser’s sole remedy hereunder
in such event shall be either (i) to accept title to the Property subject to
such exceptions as if Purchaser had not objected thereto and without reduction
of the Purchase Price (in which case such objections shall be deemed to be
Permitted Exceptions), or (ii) to terminate this Agreement within three (3)
Business Days after receipt of written notice from Seller either of Seller’s
election (or deemed election) not to attempt to cure any objection or of
Seller’s determination, having previously elected to attempt to cure, that
Seller is unable or unwilling to do so, whereupon Escrow Agent shall return the
Earnest Money to Purchaser.
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller shall be obligated to cure or satisfy all Monetary Objections at or prior
to Closing, and Seller may use the proceeds of the Purchase Price at Closing for
such purpose. Monetary Objections shall be deemed “cured” and “satisfied” upon
(i) the deposit by Seller (which may be from proceeds of the Purchase Price)
with the Title Company at Closing of funds sufficient to pay the underlying
obligation relating to such Monetary Objection, and (ii) the Title Company has
committed to insure title to the Property without exception for said Monetary
Obligations.
As used herein, “Monetary Objections” shall mean (a) mortgages, mechanic’s and
materialmen’s liens created by, through or under Seller, and all other liens
created by, through or under Seller securing the repayment of money, (b) the
lien of ad valorem real or personal property taxes, assessments and governmental
charges affecting all or any portion of the Property which are delinquent, and
(c) any judgment, violation or lien of record against Seller, or, to the extent
caused by Seller, the Property, in the county, town or other applicable
jurisdiction in which the Property is located.
Whether or not Purchaser shall have furnished to Seller a Title Notice pursuant
to the foregoing paragraphs, Purchaser may, at or prior to Closing, promptly
upon Purchaser obtaining knowledge thereof,





--------------------------------------------------------------------------------





notify Seller in writing of any objections to title first raised by the Title
Company or the surveyor between the Objection Date and the date on which the
transaction contemplated hereby is scheduled to close. With respect to any
objections to title set forth in such notice, or set forth on any written notice
of permitted objections to matters set forth on the New Survey after the
expiration of the Inspection Period and before the Contingent Survey Objection
Deadline, Seller shall have the same option to cure and Purchaser shall have the
same option to accept title subject to such matters or to terminate this
Agreement as those which apply to any notice of objections made by Purchaser
before the Objection Date. If Seller elects to attempt to cure any such matters,
the date for Closing shall be automatically adjourned, if necessary, by a
reasonable additional time (not to exceed thirty (30) days in the aggregate), to
effect such a cure; provided, however, that if any Tenant Estoppel Certificates
would have been timely as of the initial Closing Date, then such certificates
shall be deemed timely at any such adjourned Closing Date.


2.5    Service Contracts. Prior to the expiration of the Inspection Period,
Purchaser will designate in a written notice to Seller which Service Contracts
Purchaser will assume and which Service Contracts will be terminated by Seller
at Closing; provided, the parties acknowledge and agree that Purchaser shall not
assume or be assigned any of Seller’s national service contracts applicable to
the Property. From and after Purchaser’s designation of the Service Contracts to
be assigned and assumed, only such designated Service Contract shall be
thereafter known as the “Service Contracts”. To the extent not assignable, and
except for any of Seller’s national service contracts applicable to the
Property, Seller will use commercially reasonable efforts to obtain
authorization from said service provider to assign the applicable Service
Contract, provided failure to obtain such authorization shall not be a default
under this Agreement or a failure of any condition to Purchaser’s obligation to
close the transaction contemplated by the Agreement. Seller will assign and
Purchaser will assume the benefits and obligations arising from and after the
Closing Date under those Service Contracts which Purchaser has designated will
not be terminated. Seller shall terminate at Closing all Service Contracts that
are not so assumed, and Seller shall pay any termination fees related thereto.
If and to the extent that any such Service Contract is not terminable until a
date after the Closing, notwithstanding Seller’s delivery of the appropriate
termination notice, then Seller shall be responsible for all obligations under
such Service Contract from the Closing Date until the effective date of
termination. If Purchaser fails to notify Seller in writing on or prior to the
expiration of the Inspection Period of any Service Contracts that Purchaser does
not desire to assume at Closing, Purchaser shall be deemed to have rejected all
such Service Contracts and Seller shall be required to terminate such Service
Contracts. Notwithstanding the foregoing, Purchaser shall not have the right to
assume, and Seller shall make inapplicable to the Property as of Closing, those
of the Service Contracts that are designated on Exhibit “G” as national service
contracts, which apply to properties owned by affiliates of Seller in addition
to the Property.
2.6    Termination of Agreement. From the Effective Date until 5:00 P.M. Eastern
Daylight Saving Time on June 30, 2017 (the “Inspection Period”), Purchaser shall
have the right to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate on or
before the expiration of the Inspection Period. If Purchaser so elects to
terminate this Agreement pursuant to this Section 2.6, Escrow Agent shall pay
the Initial Earnest Money to Purchaser, whereupon, except for those provisions
of this Agreement which by their express terms survive the termination of this
Agreement, no party hereto shall have any other or further rights or obligations
under this Agreement. In the event that Purchaser does not timely exercise its
right of termination under this Section 2.6, Purchaser shall deliver the
Additional Earnest Money to Escrow Agent in accordance with Section 1.3(b)
(within one (1) Business Day after expiration of the Inspection Period). Time
shall be of the essence with respect to the date on which the Additional Earnest
Money is due. In the event that (i) Purchaser shall not have timely delivered
the Termination Notice as set forth above, and (ii) the Additional Earnest Money
is not delivered





--------------------------------------------------------------------------------





in accordance with Section 1.3(b) above, then Seller shall have the right to
terminate this Agreement by giving written notice to Purchaser, whereupon Escrow
Agent shall release to Seller the Initial Earnest Money and this Agreement shall
be deemed terminated and of no further force and effect, and neither party shall
have any other or further rights or obligations under this Agreement except for
any provisions hereof that expressly survive termination. The parties
acknowledge that this Agreement shall not be void or voidable for lack of
mutuality.
2.7    Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property or Seller, whether delivered by Seller or any representatives of
Seller or obtained by Purchaser as a result of its inspection and investigation
of the Property, examination of the books, records and files of Seller in
respect of the Property, or otherwise (collectively, the “Due Diligence
Material”) shall be used solely for the purpose of determining whether the
Property is suitable for Purchaser’s acquisition and ownership thereof and for
no other purpose whatsoever. Prior to Closing, the terms and conditions which
are contained in this Agreement and all Due Diligence Material which is not
published as public knowledge or which is not generally available in the public
domain shall be kept in strict confidence by Purchaser and shall not be
disclosed to any individual or entity other than to those authorized
representatives of Purchaser and Purchaser’s prospective and actual counsel,
accountants, professionals, consultants, attorneys and lenders, who need to know
the information for the purpose of assisting Purchaser in evaluating the
Property for Purchaser’s potential acquisition thereof; provided, however, that
Purchaser shall have the right to disclose any such information if required by
applicable law or as may be necessary in connection with any court action or
proceeding with respect to this Agreement. Purchaser shall and hereby agrees to
indemnify and hold Seller harmless from and against any and all actual loss,
liability, cost, damage or expense (but not consequential or punitive damages)
that Seller may suffer or incur (including, without limitation, reasonable
attorneys’ fees actually incurred) as a result of the unpermitted disclosure of
any of the Due Diligence Material for any purpose other than as herein
contemplated and permitted. The foregoing indemnity shall not extend to
disclosure of any Due Diligence Material (i) as may be required by applicable
law, or (ii) that is or becomes public knowledge other than by virtue of a
breach of Purchaser’s covenant under this Section 2.7. If Purchaser or Seller
elects to terminate this Agreement pursuant to any provision hereof permitting
such termination, or if the Closing contemplated hereunder fails to occur for
any reason, Purchaser will promptly return to Seller or destroy all Due
Diligence Material in the possession of Purchaser and any of its
representatives, and destroy all copies, notes or abstracts or extracts thereof,
as well as all copies of any analyses, compilations, studies or other documents
prepared by Purchaser or for its use (whether in written or electronic form)
containing or reflecting any Due Diligence Material and upon Seller’s request
shall promptly certify to Seller such destruction; provided, however, that
Purchaser shall not be required to return or destroy any materials to the extent
that Purchaser, pursuant to its record retention policy for legal or regulatory
purposes, customarily retains the same and continues to treat such materials as
confidential pursuant to this Section 2.7. In the event of a breach or
threatened breach by Purchaser or any of its representatives of this Section
2.7, Seller shall be entitled, in addition to other available remedies, to an
injunction, without the necessity of proving actual damages, restraining
Purchaser or its representatives from disclosing, in whole or in part, any of
the Due Diligence Material and any of the terms and conditions of this
Agreement. Nothing contained herein shall be construed as prohibiting or
limiting Seller from pursuing any other available remedy, in law or in equity,
for such breach or threatened breach. The provisions of this Section 2.7 shall
survive any termination of this Agreement.









--------------------------------------------------------------------------------





ARTICLE 3.
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS
3.1    Seller’s Closing Deliveries. For and in consideration of Purchaser’s
delivery to Seller of the Purchase Price, Seller shall obtain or execute and
deliver to Purchaser at Closing the following documents, all of which shall be
duly executed, acknowledged and notarized where required:
(a)     Deed. A form of Special Warranty Deed from Seller conveying the Land and
Improvements (the “Deed”), subject only to the Permitted Exceptions, in a form
agreed to by the parties in their reasonable discretion, and executed and
acknowledged by Seller. The legal description of the Land set forth in the Deed
shall be based upon and conform to the legal description attached hereto as
Exhibit “A”;
(b)     Assignment and Assumption of Leases. An assignment and assumption of the
Leases and the obligations of Seller under certain Commission Agreements in the
form attached hereto as Schedule 1 (the “Assignment and Assumption of Leases”),
executed and acknowledged by Seller;
(c)    Assignment and Assumption of Service Contracts. An assignment and
assumption of Service Contracts in the form attached hereto as Schedule 2 (the
“Assignment and Assumption of Service Contracts”), executed by Seller;
(d)     General Assignment and Bill of Sale. An assignment and bill of sale of
the Intangible Property and Personal Property of Seller in the form attached
hereto as Schedule 3 (the “General Assignment”), executed by Seller;
(e)    Quitclaim. A quitclaim deed or assignment without representation or
warranty of the Other Interests (as referenced in Section 1.1 of this
Agreement), executed by Seller;
(f)    Seller’s Affidavit. An owner’s affidavit from Seller in a form reasonably
requested by the Title Company and acceptable to Seller, to delete the standard
pre-printed exception for mechanic's liens on account of work performed by
Seller from the Title Commitment, and sufficient to permit the Title Company to
issue the Owner's title insurance policy to Purchaser without exception for a
lien under the Colorado Commercial Real Estate Brokers Commission Security Act
(§§38-22.5-101, et seq. C.R.S.) to the extent of real estate commissions which
under the terms of this Agreement are the obligation of the Seller, and
otherwise sufficient to permit the deletion of the standard pre-printed title
exceptions (with the exception of those that require delivery of a survey, which
shall remain the responsibility of Purchaser);
(g)Seller’s Certificate. A certificate from Seller in the form attached hereto
as Schedule 4 (“Seller’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Seller’s representations and
warranties set forth in Section 4.1 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstance since the Effective
Date or identifying any representation or warranty which is not, or no longer
is, true and correct and explaining the state of facts giving rise to the
change. In no event shall Seller be liable to Purchaser for, or be deemed to be
in default hereunder by reason of, any breach of representation or warranty
which results from any change that (i) occurs between the Effective Date and the
date of Closing and (ii) is expressly permitted under the terms of this
Agreement or is beyond the reasonable control of Seller to prevent; provided,
however, that the occurrence of a change which is not permitted hereunder or is
beyond the reasonable control of Seller to prevent shall, if materially adverse
to Purchaser, constitute the non‑fulfillment of the condition set forth in
Section 6.1(b) (unless such change was actually known to Purchaser prior to the
expiration of the Inspection Period); if, despite changes or other matters
described in such certificate, the Closing occurs, Seller’s representations and
warranties set forth in this Agreement shall be deemed to have been modified by
all statements made in such certificate;
(h)FIRPTA Certificate. A FIRPTA Certificate from Seller in the form attached
hereto as Schedule 5, or in such other form as applicable laws may require;





--------------------------------------------------------------------------------





(i)Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;
(j)Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement, signed by Seller;
(k)Leases. An original executed counterpart of each Lease, if available;
(l)Tenant Estoppel Certificates. The Tenant Estoppel Certificates, to the extent
in the possession of Seller;
(m)Notice of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content as attached hereto at Schedule 8 (the “Tenant
Notices of Sale”), which Purchaser shall send to the tenants under the Leases
informing the tenant of the sale of the Property and of the assignment to and
assumption by Purchaser of Seller’s interest in the Leases and directing that
all rent and other sums payable for periods after the Closing under the Leases
shall be paid as set forth in said notice;
(n)Notices of Sale to Service Contractors. Seller will join with Purchaser in
executing notices, in the form attached hereto at Schedule 9 (the “Service
Contractor Notices of Sale”), which Purchaser shall send to each service
provider under the Service Contracts assumed by Purchaser at Closing informing
such service provider of the sale of the Property and of the assignment to and
assumption by Purchaser of Seller’s obligations under the Service Contracts
arising after the Closing Date and directing that all future statements or
invoices for services under such Service Contracts for periods after the Closing
be directed to Seller or Purchaser as set forth in said notices;
(o)Termination of Property Management Agreement. A Termination of Property
Management Agreement in the form as set forth at Schedule 10.
(p)Keys and Records. All of the keys to any door or lock on the Property,
security codes and the original tenant files and other non-confidential books
and records (excluding any appraisals, budgets, third party reports obtained by
Seller in connection with the Property (other than the Existing Environmental
Report), strategic plans for the Property, internal analyses, information
regarding the marketing of the Property for sale, reconciliation analysis and
reports for lease years 2015 and 2016, submissions relating to Seller’s
obtaining of corporate or partnership authorization, attorney and accountant
work product, attorney-client privileged documents, or other information, in the
possession or control of Seller which Seller reasonably deems proprietary)
relating to the Property in the possession of Seller to the extent not
previously provided to Purchaser;
(q)Rent Roll. Seller will update the rent roll set forth on Exhibit “K” at
Closing (and as a condition to Purchaser's obligation to close the purchase of
the Property, there shall be no material changes to the rent roll at Closing
unless otherwise approved by Purchaser; it being understood that a material
change to the rent roll shall mean a reduction in income by more than 5% and/or
a decrease in occupancy of more than 5,000 square feet, from that reflected on
the initial rent roll provided to Purchaser upon the Effective Date as may be
updated during the Inspection Period). If the foregoing condition is not
satisfied or waived (in writing) by Purchaser prior to Closing and Purchaser
elects to terminate this Agreement, Purchaser shall be entitled to a return of
the Earnest Money.
(r)Other Documents. Such other documents and fees as Seller is required to
deliver and pay, if any, under this Agreement or as shall be reasonably
requested by Purchaser or the Title Company to effectuate the purposes and
intent of this Agreement; and
(s) Possession of the Property. Possession of the Property, subject to the
Permitted Exceptions.


3.2    Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:





--------------------------------------------------------------------------------





(a)Assignment and Assumption of Leases. An assignment and assumption of the
Leases, in the form attached hereto at Schedule 1, executed and acknowledged by
Purchaser;
(b)Assignment and Assumption of Service Contracts. An Assignment and Assumption
of Service Contracts, in the form attached hereto at Schedule 2, executed and
acknowledged by Purchaser;
(c)Purchaser’s Certificate. A certificate in the form attached hereto as
Schedule 6 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.3 hereof;
(d)Notices of Sale to Tenants. Purchaser shall execute the Tenant Notices of
Sale as contemplated in Section 3.1(l) hereof;
(e)Notices of Sale to Service Contractors. Purchaser shall execute the Service
Contractor Notices of Sale to service providers as contemplated in Section
3.1(m) hereof;
(f)Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement, signed by Purchaser;
(g)Evidence of Authority. Such documentation as may be required by the Title
Company to establish that this Agreement, the transactions contemplated herein,
and the execution and delivery of the documents required hereunder, are duly
authorized, executed and delivered on behalf of Purchaser; and
(h)Other Documents. Such other documents and fees as Purchaser is required to
deliver and pay under this Agreement or as shall be reasonably requested by
Seller to effectuate the purposes and intent of this Agreement.
3.3    Closing Costs. Seller shall pay up to $5,000 towards Purchaser’s cost to
obtain the Survey, the cost of all title examination fees and expenses and title
insurance premiums payable with respect to the owner’s title insurance policy
issued by the Title Company to Purchaser, and the cost of extended coverage,
including a, extended coverage endorsement and a GAP endorsement, the cost of
the documentary stamps or transfer taxes imposed upon the conveyance of the
Property, one half of the cost of any escrow fees, the attorneys’ fees of
Seller, the brokerage commission due Broker pursuant to Section 10.2 of this
Agreement, the cost of recording any documents necessary to satisfy any Monetary
Objections, and all other costs and expenses incurred by Seller in closing and
consummating the purchase and sale of the Property pursuant hereto.
Purchaser shall pay the costs above $5,000 of obtaining the Survey, the cost of
all endorsements to Purchaser’s owner’s title insurance policy, except a
extended coverage and a GAP endorsement, as applicable, the costs of issuing and
title insurance premiums for any mortgagee title insurance policy obtained by
Purchaser, the cost of recording any mortgage or mortgages placed on the
Property, any mortgage tax, documentary stamp tax, intangibles tax or similar
tax which becomes payable by reason of any security instrument caused by
Purchaser to be recorded on the Property, the cost of recording the Deed and all
other recording fees on all instruments to be recorded in connection with these
transactions except recording costs necessary to satisfy any Monetary
Objections, one half of the cost of any escrow fees, any other Closing fees, the
attorneys’ fees of Purchaser, and all other costs and expenses incurred by
Purchaser in the performance of Purchaser’s due diligence inspection of the
Property (including without limitation appraisal costs, environmental audit and
assessment costs, and engineering review costs) and in closing and consummating
the purchase and sale of the Property pursuant hereto.
3.4    Prorations and Credits. The following items in this Section 3.4 shall be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month, quarter or year:
(a)    Taxes. All real estate taxes, assessments and governmental charges,
payments in lieu of taxes or assessments imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated for such
calendar year or other applicable tax period between Purchaser and Seller with





--------------------------------------------------------------------------------





respect to the Property as of the Closing on the basis of the fiscal year
assessed. In no event shall Seller be responsible for any Taxes relating to any
period in which Seller did not own the Property. If the Closing occurs prior to
the receipt by Seller of the tax bill for the Property for such calendar year or
other applicable tax period in which the Closing occurs, Taxes with respect to
the Property shall be prorated for such calendar year or other applicable tax
period based upon the most recent mill levy and assessor’s notice of valuation
received from the applicable jurisdictions. Notwithstanding the foregoing, Taxes
shall not be prorated with respect to the Property if the tenant under any Lease
with respect to the Property is obligated to pay the full amount of the Taxes
directly to the applicable taxing authority. Sales or use taxes, if any,
attributable to the sale of the Personal Property shall be paid by Seller, and
no escrow or partial payment has been collected by Seller.
(b)    Reproration of Taxes. Within thirty (30) days of receipt of final bills
for Taxes, the party receiving said final tax bills shall furnish copies of the
same to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year. The parties shall make the appropriate adjusting
payment between them within thirty (30) days after presentment of the
calculation and appropriate back-up information. The provisions of this Section
3.4(b) shall survive the Closing for a period of one (1) year after the Closing
Date.
(c)    Rents, Income and Other Expenses. Rents and any other amounts paid to
Seller by the tenants under the Leases (and any new lease entered into in
accordance with the terms of this Agreement), shall be prorated as of the
Closing Date and be adjusted against the Purchase Price on the basis of a
schedule which shall be prepared by Seller and delivered to Purchaser for
Purchaser’s review and approval prior to Closing. Seller and Purchaser shall
prorate all rents, additional rent, common area maintenance charges, operating
expense contributions, tenant reimbursements and escalations, business park
association assessments, if any, and all other payments under the Leases (and
any such new lease) actually received as of the Closing Date so that at Closing
Seller will receive monthly basic rent payments through the day prior to the
Closing Date and so that Seller will receive reimbursement for all expenses paid
by Seller through the day prior to the Closing Date (including, without
limitation, Taxes, unless full Taxes are paid by the Tenants) (such expenses
shall be reasonably estimated if not ascertainable as of the Closing Date and
then shall be re-adjusted as provided below in this Section 3.4 when actual
amounts are determined). Seller shall provide the Purchaser such prorations, in
writing, at least three (3) Business Days prior to the Closing Date. Seller
agrees to pay to Purchaser, upon receipt, any rents or other payments by the
tenants under the Leases that apply to periods after Closing and are received by
Seller after Closing. Purchaser agrees to pay to Seller, upon receipt, any rents
or other payments by the tenants under the Leases that apply to periods prior to
Closing but which are received by Purchaser after Closing; provided, however,
that any rents or other payments by such tenants received by Purchaser after
Closing shall be applied first to any current amounts then owed to Purchaser by
such tenant with the balance, if any, paid over to Seller to the extent of
delinquencies existing on the date of Closing; provided further, such obligation
to allocate any collected rents to Seller shall expire one hundred eighty (180)
days after Closing. Purchaser shall accept from the tenants on behalf of Seller,
but shall have no obligation to collect, any rents or other charges payable with
respect to the Leases or any portion thereof which are unpaid as of the Closing
Date or are delinquent or past due as of the Closing Date. Seller waives any
right to take any actions to collect delinquent rent from any of the tenants of
the Improvements on and after the Closing Date; provided, however, that the
foregoing waiver shall not apply to tenants of the Improvements who no longer
lease or occupy space in the Improvements. Subject to the limitations of this
Section, upon collection of any such unpaid, delinquent or past due amounts,
Purchaser shall promptly remit the same to Seller. Purchaser will keep Seller
reasonably apprised of the progress of any such collection efforts by Purchaser
on behalf of Seller. The provisions of this Section 3.4(c) shall survive the
Closing.





--------------------------------------------------------------------------------





(d)    Utilities. Seller shall receive a credit at Closing for assignable
utility deposits, if any, which are assigned to Purchaser. Seller and Purchaser
shall undertake commercially reasonable efforts to cause all utility meters with
respect to utility charges which are not payable by tenants to be read as of the
day prior to the Closing Date, together with Seller cancelling such utility
account and Purchaser opening a new utility account, and Seller shall pay all
charges for those utilities payable by Seller with respect to the Property which
have accrued to and including the day prior to the Closing Date and Purchaser
shall pay all such expenses accruing as of and after the Closing Date.
(e)    Tenant Inducement Costs; Overages. For all Leases in effect as of the
Effective Date, Seller shall pay the following to the extent set forth on
Exhibit “J” hereto (i) all out-of-pocket payments required under a Lease to be
paid by the landlord thereunder to or for the benefit of the tenant thereunder
which is in the nature of a tenant inducement, including specifically, but
without limitation, tenant improvement costs, lease buyout payments, and moving,
design, and refurbishment costs (collectively, “Tenant Inducement Costs”), (ii)
leasing commissions payable under the Leases, and (iii) any free rent tenants
are entitled to receive under the Leases, specifically including, but not
limited to free rent granted to Charter Communications. If the amounts set forth
on Exhibit “J” have not been paid in full on or before Closing, Purchaser shall
receive a credit at Closing against the Purchase Price in the aggregate amount
of all such amounts set forth on Exhibit “J” remaining unpaid and for which the
respective tenant(s) still has the right to receive under its Lease, and
Purchaser shall assume the obligation to pay Tenant Inducement Costs, leasing
commissions and free rent under the Leases after Closing. Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions and free rent (i) as a result of any renewals or extensions or
expansions of the existing Leases or any new leases entered into after the
Effective Date hereof and for which Purchaser received written notice thereof
prior to the expiration of the Inspection Period; provided, however, that if the
commencement of the renewal or extension term, or rent commencement date for any
expansion space or new lease, occurs prior to the Closing Date, Seller shall
remain responsible for its share thereof (based on a straight line
amortization), with a final proration between Seller and Purchaser on settlement
statements at Closing, and (ii) any renewals or extensions or expansions of the
existing Leases or any new leases entered into after expiration of the
Inspection Period and approved or deemed approved by Purchaser in accordance
with Section 5.1(a) hereof. If at Closing there exists Tenant Inducement Costs
unclaimed by any tenant, which if remaining unclaimed after the passing of time
would be forfeited by tenant, then the amount of such Tenant Inducement Costs
shall be escrowed with the Escrow Agent at Closing and paid to Purchaser upon
tenant making a timely claim therefor pursuant to the applicable Lease. Any
Tenant Inducement Costs so escrowed and for which the time for the tenant to
claim such amounts under the applicable Lease passes shall be remitted to
Seller. The provisions of this Section 3.4(e) shall survive the Closing.
(f)    Operating Expenses. Installment payments of special assessment liens,
vault charges, sewer charges, utility charges, and normally prorated operating
expenses actually paid or payable by Seller as of the Closing Date shall be
prorated as of the Closing Date and adjusted against the Purchase Price. Within
sixty (60) days after the Closing, Purchaser and Seller will make a further
adjustment for such expenses which may have accrued or been incurred prior to
the Closing Date, but which were not paid as of the Closing Date. The provisions
of this Section 3.4(f) shall survive the Closing.
(g)    Year End Reconciliation. In addition, within ninety (90) days after the
close of the calendar year used in calculating the pass-through to the tenants
of operating expenses and/or common area maintenance costs under any Lease
(where such calendar year includes the Closing Date), Purchaser shall, with
Seller’s reasonable cooperation and contingent upon receipt of any information
held by Seller and not in the possession of Purchaser and reasonably necessary
to such obligation, compile all additional rent, common area maintenance charges
and costs, operating expense contributions, and operating expenses actually
received and paid by Purchaser and Seller for such calendar year, then prorate
the adjusting payment





--------------------------------------------------------------------------------





(due to/due from the tenants) solely based on the number of days during such
calendar year each party owned the Property and without regard to the actual
expenses incurred by Seller or Purchaser, and shall prepare a reconciliation
thereof for Seller’s reasonable review. For the avoidance of doubt, total
operating expenses due from the tenants during the calendar year in which the
Closing occurred will be calculated without regard to the fact that the Property
was sold during the year.  The resulting recovery amounts due from or due to
tenants for the year in which the Closing occurred will then be prorated between
Purchaser and Seller based on the number of days during that year that each
party owned the Property.  In the event that any reconciliation shows that
either Seller or Purchaser is owed an adjusting payment, then the party owing
such payment shall promptly remit the same. The provisions of this Section
3.4(g) shall survive the Closing.
(h)    Tenant Security Deposits (Cash or Letters of Credit). All tenant cash
security deposits in Seller’s possession (and interest thereon if required by
law or contract to be earned thereon), and not theretofore applied to tenant
obligations under the Leases, shall be transferred or credited to Purchaser at
Closing or placed in escrow if required by law. In the event any security
deposits are in the form of a letter of credit, Seller shall (i) at Closing
execute and deliver to Purchaser such instruments as the issuers of such letters
of credit shall reasonably require in order to transfer the same to Purchaser,
and (ii) after Closing, Seller shall cooperate with Purchaser to change the
named beneficiary under such letters of credit to Purchaser so long as Seller
does not incur any additional liability or expense in connection therewith.
Purchaser shall be liable for the payment of any fees imposed by the issuer of
any letter of credit to be transferred. The provisions of this section shall
survive the Closing.
(i)    Property Tax Appeals. Seller shall continue to control property tax
appeals, if any, currently in progress involving the Property relating to tax
years prior to the current year (“Pending Tax Appeals”), and Seller shall remain
responsible for any and all fees, costs or commissions relating to such Pending
Tax Appeals. Any real estate tax refunds or rebates which apply to tax years
prior to 2017 shall remain the property of Seller except to the extent required
to be paid to Tenant pursuant to the terms of the Leases. Purchaser agrees to
remit to Seller any rebates resulting from such appeals and received by
Purchaser for periods prior to the Closing. Any rebates or refunds resulting
from such Pending Tax Appeals shall first be used to reimburse Seller for the
out-of-pocket attorneys’ fees and other collection costs actually incurred or
payable by Seller in obtaining such tax rebates or refunds, and then shall be
handled in accordance with and pursuant to the Leases. Any such rebates or
refunds that are not required to be delivered to the tenants pursuant to the
Leases, if any, shall be prorated between Seller and Purchaser as of the Closing
Date. The provisions of this section shall survive the Closing.
ARTICLE 4.
Representations, Warranties AND OTHER AGREEMENTS
4.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser:
(a)    Organization, Authorization and Consents. Seller has the right, power and
authority to enter into this Agreement and to sell the Property in accordance
with the terms and provisions of this Agreement, to engage in the transaction
contemplated in this Agreement, and to perform and observe all of the terms and
provisions hereof, and Seller is a duly organized and validly existing general
partnership under the laws of the State of Georgia, qualified to do business in
the jurisdiction where the Property is located.
(b)    Action of Seller, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, the individuals
executing this Agreement on behalf of Seller have the right, power and authority
to do so, and upon the execution and delivery of any document to be delivered by





--------------------------------------------------------------------------------





Seller on or prior to the Closing, this Agreement and such document shall
constitute the valid and binding obligation and agreement of Seller, enforceable
against Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.
(c)    No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property or any portion
thereof pursuant to the terms of any indenture, deed to secure debt, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which Seller is bound.
(d)    Litigation. Except as disclosed on Exhibit “F” attached hereto, Seller
has not received written notice of any pending, suit, action or proceeding, or
to Seller’s knowledge there is no threatened or pending, suit, action or
proceeding, which (i) affects the Property, (ii) questions the validity of this
Agreement, or (iii) involves condemnation or eminent domain proceedings
involving the Property or any portion thereof that has not already been settled.
(e)    Leases. Other than the Leases listed on Exhibit “E” attached hereto,
Seller has not entered into any contract or agreement with respect to the
occupancy of the Property or any portion or portions thereof which will be
binding on Purchaser or the Property after the Closing. The Leases constitute
the entire agreement between Seller and the tenant thereunder. The Rent Roll
attached as Exhibit “K” is the Rent Roll used by Seller in the ordinary course
of operating the Property. Except as set forth in Exhibit “F” attached hereto,
Seller has not given or received any written notice of any party’s default under
any Lease which remains uncured.
(f)    Leasing Commissions. Except as disclosed in Exhibit “C” attached hereto
(the “Commission Agreements”), Seller is not a party to any lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof, and all leasing commissions
and brokerage fees accrued or due and payable under the Commission Agreements
with respect to the Property as of the date hereof and at the Closing have been
or shall be paid in full. Notwithstanding anything to the contrary contained
herein, Purchaser shall be responsible for the payment of all leasing
commissions payable for (i) any renewals or extensions or expansions of the
existing Leases or any new leases entered into after the Effective Date hereof
and for which Purchaser received written notice thereof prior to the expiration
of the Inspection Period, and (ii) any renewals or extensions or expansions of
the existing Leases or any new leases entered into after expiration of the
Inspection Period and approved or deemed approved by Purchaser in accordance
with Section 5.1(a) hereof.
(g)    Management Agreement. Except for that certain management agreement more
particularly described on Exhibit “G” attached hereto and made a part hereof
(the “Management Agreement”), there is no agreement currently in effect relating
to the management of the Property; and Seller shall cause such Management
Agreement to be terminated as of the Closing Date upon the form attached hereto
as Schedule 10.
(h)    Compliance with Laws. Except as disclosed in Exhibit “F”, the Due
Diligence Deliveries or the Exiting Environmental Report, Seller has received no
written notice alleging any violations of law (including any Environmental Law),
municipal or county ordinances regulation, requirement, covenant, condition or
restriction relating to the Property, or other legal requirements with respect
to the Property where





--------------------------------------------------------------------------------





such violations remain outstanding, and Seller has no knowledge of any similar
pending or threatened violation.
(i)     Seller Not a Foreign Person. Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.
(j)    No Bankruptcy. Seller has not made, and does not anticipate making, a
general assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by Seller’s
creditors, suffered the appointment of a receiver to take possession of any of
Seller’s assets, suffered the attachment or other judicial seizure of any of
Seller’s assets, admitted in writing its inability to pay its debts as they come
due or made an offer of settlement, extension or composition to its creditors
generally.
(k)    OFAC. (i) Neither Seller, nor to Seller’s knowledge, any of Seller’s
partners, officers, directors or employees, is named as a “Specially Designated
National and Blocked Person” as designated by the United States Department of
the Treasury’s Office of Foreign Assets Control or as a person, group, entity or
nation designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; (ii) to Seller’s knowledge, Seller
is not owned or controlled, directly or indirectly by the government of any
country that is subject to a United States Embargo; (iii) to Seller’s knowledge,
Seller is not acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by the United States Treasury Department as a
“Specially Designated National and Blocked Person”, or for or on behalf of any
person, group, entity or nation designated in Presidential Executive Order 13224
as a person who commits, threatens to commit, or supports terrorism; and (iv) to
Seller’s knowledge, Seller is not engaged in the transaction contemplated hereby
directly or indirectly on behalf of, or facilitating the transaction
contemplated hereby directly or indirectly on behalf of, any such person, group,
entity or nation.
(l)     Reconciliations. Seller’s landlord reconciliation for all pass the
tenant pass-through expenses, including the operating expenses and/or common
area maintenance costs under any Lease for January 1, 2016, through December 31,
2016, has been completed and circulated to all tenants within the Property in
accordance with their Leases.
The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller’s right to update such
representations and warranties by written notice to Purchaser and in the
certificate of Seller to be delivered pursuant to Section 3.1(g) hereof, and
shall survive for the period set forth in Section 9.4 hereof. Seller shall
promptly advise Purchaser in writing if, subsequent to the Effective Date and
prior to the Closing, it acquires actual knowledge that any of the
representations and warranties set forth in this Section 4.1 are no longer true
or correct in any material respect.
Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenant or the
Property, and any other information





--------------------------------------------------------------------------------





pertaining to the Property or the market and physical environments in which the
Property is located. Purchaser acknowledges (i) that Purchaser has entered into
this Agreement with the intention of making and relying upon its own
investigation or that of Purchaser’s own consultants and representatives with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) that Purchaser is not relying upon any statements,
representations or warranties of any kind, including those made (or purported to
be made) by Seller or anyone acting or claiming to act on behalf of Seller,
other than those specifically set forth in this Agreement or in any document to
be executed and delivered by Seller to Purchaser at the Closing. Purchaser will
inspect the Property and become fully familiar with the physical condition
thereof and, subject to the terms and conditions of this Agreement, shall
purchase the Property in its “as is, where is” condition, “with all faults,” on
the Closing Date. The provisions of this Section 4.1 shall survive the Closing.
4.2    Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
Keith Willby, in the capacity as Vice President-Capital Markets, for Seller. The
term “knowledge of Seller” or “to Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, director, agent,
manager, representative or employee of Seller, or any of their respective
affiliates, or to impose on the individual named above any duty to investigate
the matter to which such actual knowledge, or the absence thereof, pertains.
There shall be no personal liability on the part of the individual named above
arising out of any representations or warranties made herein or otherwise.
4.3.    Representations and Warranties of Purchaser.
(a)    Organization, Authorization and Consents. Purchaser is a duly organized
and validly existing limited liability company under the laws of the State of
Wisconson. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.
(b)    Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, the
individuals executing this Agreement on behalf of Purchaser have the right,
power and authority to do so, and upon the execution and delivery of any
document to be delivered by Purchaser on or prior to the Closing, this Agreement
and such document shall constitute the valid and binding obligation and
agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.
(c)    No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Purchaser, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under the terms of any
indenture, deed to secure debt, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which Purchaser is bound.
(d)    Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.
(e)    No Bankruptcy. Purchaser has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Purchaser’s creditors, suffered the
appointment of a receiver to take possession of any of Purchaser’s assets,
suffered the





--------------------------------------------------------------------------------





attachment or other judicial seizure of any of Purchaser’s assets, admitted in
writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.
(f)    OFAC. (i) Neither Purchaser, nor to Purchaser’s knowledge, any of
Purchaser’s owners, or any officers, directors or employees, is named as a
“Specially Designated National and Blocked Person” as designated by the United
States Department of the Treasury’s Office of Foreign Assets Control or as a
person, group, entity or nation designated in Presidential Executive Order 13224
as a person who commits, threatens to commit, or supports terrorism; (ii) to
Purchaser’s knowledge, Purchaser is not owned or controlled, directly or
indirectly, by the government of any country that is subject to a United States
Embargo; (iii) to Purchaser’s knowledge, Purchaser is not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by the
United States Treasury Department as a “Specially Designated National and
Blocked Person”, or for or on behalf of any person, group, entity or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; and (iv) to Purchaser’s knowledge,
Purchaser is not engaged in the transaction contemplated hereby directly or
indirectly on behalf of, or facilitating the transaction contemplated hereby
directly or indirectly on behalf of, any such person, group, entity or nation.
The representations and warranties made in this Agreement by Purchaser (i) shall
be continuing and shall be deemed remade by Purchaser as of the Closing Date,
with the same force and effect as if made on, and as of, such date, and (ii)
shall survive the Closing for the period set forth at Section 9.4 hereof. The
provisions of this section shall survive the Closing.
ARTICLE 5.
COVENANTS
5.1.    Covenants and Agreements of Seller.
(a)    Leasing Arrangements. If after the Effective Date and prior to expiration
of the Inspection Period, Seller enters into any new lease, or modifies, amends,
or terminates any existing lease for the Property (the foregoing being
collectively referred to as the "New Leasing Activities"), Seller shall deliver
to Purchaser copies of written proposals for New Leasing Activities within three
(3) Business Days of receipt thereof, and shall promptly deliver to Tenant true
and correct copies of all final agreements and related materials in Seller’s
possession pertaining to the New Leasing Activities within three (3) Business
Days of execution thereof. Upon expiration of the Inspection Period, Seller will
not enter into any lease affecting the Property, or modify or amend in any
respect, or terminate, the existing Leases without Purchaser’s prior written
consent in each instance, which consent shall not be unreasonably withheld,
delayed or conditioned. Such approval shall be deemed given unless withheld by
written notice to Seller given within three (3) Business Days after Purchaser’s
receipt of Seller’s written request therefor. Each request for approval from
Seller shall be accompanied by a copy of the terms of any proposed modification
or amendment of an existing Lease or of any new lease that Seller wishes to
execute between the Effective Date and the Closing Date, including, without
limitation, a description of any Tenant Inducement Costs and leasing commissions
associated with any proposed renewal or expansion of any existing Lease or with
any such new lease, as well as any additional information regarding such
proposed transaction as Purchaser may reasonably request.
In addition, at Closing, Purchaser shall reimburse Seller for all Tenant
Inducement Costs and leasing commissions and free rent provided by Seller prior
to Closing (i) as a result of any renewals or extensions or expansions of the
existing Leases or any new leases entered into after the Effective Date hereof
and for which Purchaser received written notice thereof after the Effective
Date, but prior to the expiration of the Inspection Period, and (ii) as a result
of any renewals or extensions or expansions of the existing Leases or





--------------------------------------------------------------------------------





any new leases entered into after the expiration of the Inspection Period and
approved or deemed approved by Purchaser in accordance with this Section 5.1(a).
Purchaser shall assume any such renewed or extended or expanded existing Leases,
and any new leases, and shall assume the obligations of Seller thereunder,
including the obligation to pay any Tenant Inducement Costs and leasing
commissions and provide free rent.
(b)    New Contracts. Upon the expiration of the Inspection Period, Seller will
not enter into any Service Contract, or modify, amend, renew or extend any
existing Service Contract, that will be an obligation affecting the Property or
any part thereof subsequent to the Closing without Purchaser’s prior written
consent in each instance (which Purchaser agrees not to withhold or delay
unreasonably), except Service Contracts entered into in the ordinary course of
business that are terminable by Seller without cause (and without penalty or
premium) prior to the Closing.
(c)    Operation of Property. During the pendency of this Agreement, Seller
shall continue to operate and maintain the Property in a good and businesslike
fashion generally consistent with Seller’s past practices. Such maintenance
obligation does not include capital expenditures.
(d)    Insurance. During the pendency of this Agreement, Seller shall, at
Seller’s expense, continue to maintain the insurance currently carried by
Seller.
(e)    Tenant Estoppel Certificates. No later than ten (10) days prior to
Closing, Seller shall complete and provide to Purchaser for its reasonable
approval a tenant estoppel certificate for each tenant under the Leases, with
such estoppel certificate to contain such terms or items that are expressly
required by the Lease to be included in an estoppel to the landlord or
prospective purchaser thereunder and to otherwise be in substantially the form
attached hereto at Schedule 7 or on the form required by the applicable Lease
(each, a “Tenant Estoppel Certificate”). If Purchaser fails to object to any
such completed certificate within three (3) days of Purchaser’s receipt thereof,
then Purchaser shall be deemed to have approved such certificate for delivery to
the applicable tenant. Seller shall use commercially reasonable efforts (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser, prior to Closing, the requisite Tenant Estoppel Certificates from
each tenant under the Leases, provided, however, that delivery of such signed
Tenant Estoppel Certificates shall be a condition of Closing only to the extent
set forth in Section 6.1(c) hereof; and in no event shall the inability or
failure of Seller to obtain and deliver said Tenant Estoppel Certificates
(Seller having used its commercially reasonable efforts as set forth above as to
the tenants under Leases) be a default of Seller hereunder. Purchaser shall
cooperate with Seller in its efforts to obtain the Tenant Estoppel Certificates,
including, if required by any Lease, signing a written request to the tenants
for a Tenant Estoppel Certificate.
(f)     SNDAs. If Purchaser provides to Seller subordination, non-disturbance
and attornment agreements ("SNDAs") addressed to Purchaser's lender in a
commercially reasonable form satisfactory to Purchaser's lender, completed in
accordance with the applicable Leases, Seller agrees to promptly provide
following the expiration of the Inspection Period the SNDAs to the Tenants at
their premises located within the Improvements requesting that they be completed
and returned to Purchaser (or Purchaser's lender, or the Title Company as
otherwise specified in the SNDAs or any accompanying transmittal or instruction
letter prepared by Purchaser), and, if requested, use commercially reasonable
efforts to obtain executed SNDAs prior to Closing. Seller agrees to use
commercially reasonable efforts to follow up with the Tenants with respect to
the execution of the SNDAs and may direct any inquiries or comments received
from the Tenants to the Purchaser. In no event shall Seller have any obligation
to incur any costs or expenses in connection with the delivery of the SNDAs and
in no event shall the failure or refusal of any Tenant to execute a SNDA
constitute a breach or default on the part of the Seller or constitute a failure
of a condition precedent to Purchaser’s obligation to close the transaction
contemplated by this Agreement.





--------------------------------------------------------------------------------





(g)    Partial Year Reconciliation. Seller shall prepare a Seller's
reconciliation of the taxes, common area charges, utilities, insurance and
management or administrative fees, however denominated under the tenant Leases,
for the period from January 1, 2017 to the day immediately prior to the date of
Closing, and shall deliver a copy of the same to Purchaser within thirty (30)
days of Closing Date, for Purchaser's review.
(h)     No Settlement of Tax Contests. Upon the expiration of the Inspection
Period, Seller shall not withdraw, settle or compromise any tax protest or
reduction proceedings on the Property without Purchaser’s consent (not to be
unreasonably withheld, conditioned or delayed) if such proceedings relate to
taxes payable on or after Closing.
ARTICLE 6.
CONDITIONS TO CLOSING
6.1    Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated by this Agreement
shall in all respects be conditioned upon the satisfaction of each of the
following conditions prior to or simultaneously with the Closing (or at such
earlier time as may be provided below), any of which may be waived by Purchaser
in its sole discretion at or prior to the Closing Date:
(a)Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;
(b)All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, (subject to being updated as provided in Section
3.1(f) hereof);
(c)Tenant Estoppel Certificates from each tenant under the Leases (collectively,
the “Required Estoppel Certificates”) shall have been delivered to Purchaser
prior to the Closing Date, with such Required Estoppel Certificates to be dated
within forty-five (45) days prior to the Closing Date. If Purchaser fails to
object to any Tenant Estoppel Certificate as returned and executed by the
applicable tenant within three (3) Business Days of Purchaser’s receipt of a
copy thereof or written notice of Seller’s inability to obtain any Tenant
Estoppel Certificate, then Purchaser shall be deemed to have approved and
accepted such returned and executed certificate. If a tenant is required or
permitted under the terms of any Lease to provide less information or to
otherwise make different statements in an estoppel certificate than are set
forth on the Tenant Estoppel Certificate at Schedule 7, then Purchaser shall
accept any modifications made to a Tenant Estoppel Certificate to the extent
that such modifications are consistent with the minimum requirements set forth
in the applicable Lease. Any material defaults, disputes, or discrepancies
raised by any tenant in any Tenant Estoppel Certificate and objected to by
Purchaser within three (3) Business Days of Purchaser’s receipt of a copy of
such modified Tenant Estoppel Certificate shall be resolved between the
applicable Tenant and Seller prior to Closing, and in the absence of such
resolution, Purchaser shall have the right to terminate this Agreement and
receive immediate refund of the Earnest Money by written notice given to Seller
on or before the fifth (5th) Business Day following Landlord's notification of
its inability to resolve such objection, or one (1) Business Day prior to the
Closing Date, whichever shall first occur. If Purchaser does not elect to
terminate as set forth in this Section 6.1(c) and proceeds with the purchase of
the Property on the Closing Date, Purchaser shall be deemed to have accepted all
matters identified in the Tenant Estoppel Certificates, and Seller shall have no
obligations or liabilities with respect to the same, or for resolution of any
defaults, disputes or discrepancies, unless otherwise expressly agreed in
writing between Seller and Purchaser; and
(d)The Title Company shall at Closing have delivered or irrevocably committed
itself in writing to deliver to Purchaser an ALTA Form owner's title insurance
policy with owner’s extended coverage endorsement in the amount of the Purchase
Price insuring Purchaser as owner of the Property, subject only





--------------------------------------------------------------------------------





to the Permitted Exceptions (the “Title Policy”). Purchaser may request that the
Title Company provide such endorsements to Purchaser’s Title Policy as Purchaser
may require; provided, however, Purchaser acknowledges and agrees that (i) such
endorsements shall be at no cost to Seller (except the cost of any owner’s
extended coverage endorsement or GAP endorsement), and shall impose no
additional liability on Seller (excepting Title Company’s standard closing
affidavit), (ii) Purchaser’s obligations under this Agreement shall not be
conditioned upon Purchaser’s ability to obtain such endorsements and, if
Purchaser is unable to obtain such endorsements, Purchaser shall nevertheless be
obligated to proceed to Closing without reduction of or set off against the
Purchase Price, and (iii) the Closing shall not be delayed as a result of
Purchaser’s request for endorsements.
(e)In the event any condition in clause (a), (b), (c) or (d) of this Section 6.1
has not been satisfied (or otherwise waived by Purchaser) prior to or on the
Closing Date (as the same may be extended or postponed as provided in this
Agreement), Purchaser shall have the right, in its sole discretion, to terminate
this Agreement by written notice to Seller given prior to the Closing, whereupon
Escrow Agent shall return the Earnest Money to Purchaser, and except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If the failure of any condition
precedent to Purchaser’s obligation to close set forth in this Section 6.1
arises as a result of a default by Seller under this Agreement, then Purchaser
shall have the remedies available to Purchaser in Section 8.2 hereof.
6.2    Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller’s sole
discretion by written notice to Purchaser at or prior to the Closing Date:
(a)Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;
(b)Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and
(c)All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, (subject to being updated as provided in
Section 3.2(c) hereof).
(d)In the event any condition in this Section 6.2 has not been satisfied (or
otherwise waived by Seller) prior to or on the Closing Date (as the same may be
extended or postponed as provided in this Agreement), Seller shall have the
right, in its sole discretion, to terminate this Agreement by written notice to
Purchaser given prior to the Closing, whereupon (i) Escrow Agent shall return
the Earnest Money to Purchaser, and (ii) except for those provisions of this
Agreement which by their express terms survive the termination of this
Agreement, no party hereto shall have any other or further rights or obligations
under this Agreement. If the failure of any condition precedent to Seller’s
obligation to close set forth in this Section 6.2 arises as a result of a
default by Purchaser under this Agreement, then Seller shall have the remedies
available to Seller in Section 8.1 hereof.
6.3    Investment Committee Approval. The obligations of Seller to consummate
the transactions contemplated hereunder shall also be subject to Seller’s
Investment Committee approving such transactions in its sole and absolute
discretion no later than June 16, 2017 (the “Seller Approval Date”). If Seller
notifies Purchaser in writing of such approval on or before the Seller Approval
Date, this contingency shall be deemed waived and be of no further force or
effect. If Seller does not notify Purchaser in writing of such approval on or
before the Seller Approval Date, then this Agreement shall automatically
terminate, Escrow Agent shall pay the Initial Earnest Money to Purchaser,
whereupon, except for those provisions of this Agreement which by their express
terms survive the termination of this





--------------------------------------------------------------------------------





Agreement, no party hereto shall have any other or further rights or obligations
under this Agreement, except that Seller shall reimburse Purchaser for
Purchaser’s actual, out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred in connection with the transaction contemplated by
this Agreement, up to a maximum amount of $15,000, as reasonably demonstrated to
Seller (e.g., with copies of invoices, paid receipts, etc.).
ARTICLE 7.
RISK OF LOSS
7.1    Property Damage. Risk of loss up to the Closing Date shall be borne by
Seller. However, in the event of any immaterial property damage or destruction
to the Property or any portion thereof, Seller and Purchaser shall proceed to
close under this Agreement, and at the Closing Seller will grant Purchaser a
credit at Closing for the amount due Seller as a result of such property damage
or destruction. In connection with any such property damage, Purchaser shall
cooperate with Seller in connection with the Seller’s pursuit of its claim for
recovery under its property insurance policies, including, without limitation,
providing reasonable access to the Improvements to Seller’s insurance adjusters
and other third parties. For purposes of this Agreement, the term “immaterial
damage or destruction” shall mean such instances of damage or destruction of the
Property which can be repaired or restored at or below a cost of $500,000 as
determined by an architect or engineer selected by Seller and reasonably
acceptable to Purchaser.
In the event of any material property damage or destruction to the Property or
any portion thereof, Purchaser may, at its option, by written notice to Seller
given within the earlier of twenty (20) days after Purchaser is notified by
Seller of such property damage or destruction, or the Closing Date, but in no
event less than ten (10) days after Purchaser is notified by Seller of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Purchaser the full 10-day period to make such election): (i) terminate this
Agreement, whereupon Escrow Agent shall promptly return the Earnest Money to
Purchaser, or (ii) proceed to close under this Agreement, and Seller will assign
to Purchaser at the Closing the rights of Seller to receive any insurance
proceeds (excluding any rent loss insurance applicable to the period on or prior
to the Closing Date) due Seller as a result of such property damage or
destruction (less any amounts reasonably expended for repair or restoration or
for collection of proceeds), Purchaser shall receive a credit at Closing for any
deductible amount under said insurance policies, and Purchaser shall cooperate
with Seller in connection with Seller’s pursuit of its claim for recovery under
its property insurance policies, including, without limitation, providing
reasonable access to the Improvements to Seller’s insurance adjusters and other
third parties. If Purchaser fails to deliver to Seller notice of its election
within the period set forth above, Purchaser will conclusively be deemed to have
elected to proceed with the Closing as provided in clause (ii) of the preceding
sentence. For purposes of this Agreement “material damage or destruction” shall
mean all instances of damage or destruction that are not immaterial, as defined
herein. The terms of this Section 7.1 shall survive Closing.
7.2    Condemnation. If, prior to the Closing Date, all or any part of the
Property is subjected to a bona fide threat of condemnation by a body having the
power of eminent domain or is taken by eminent domain or condemnation (or sale
in lieu thereof), or if Seller has received notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
prompt written notice of such Taking. In the event of any immaterial Taking with
respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” shall mean such instances of Taking of the Property: (i) (X)
which do not result in a decrease below the amount required by law or under the
Leases in the number of parking spaces at the Property (taking into account the
number of additional parking spaces that can be provided within 120 days of such
Taking); and (Y) which





--------------------------------------------------------------------------------





are not so extensive as to allow any tenant under the Leases to terminate its
Lease or abate or reduce rent payable thereunder; or (ii) with a estimated value
in excess of $300,000.
In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within ten (10)
days after receipt of notice of such material Taking from Seller, elect to
terminate this Agreement, or Purchaser may choose to proceed to close. If
Purchaser chooses to terminate this Agreement in accordance with this Section
7.2, then the Earnest Money shall be returned promptly to Purchaser by Escrow
Agent and the rights, duties, obligations, and liabilities of the parties
hereunder shall immediately terminate and be of no further force and effect,
except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement. For purposes of this Agreement
“material Taking” shall mean all instances of a Taking that are not immaterial,
as defined herein.
If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser’s prior written consent thereto in each case. The terms of this
Section 7.2 shall survive Closing.
ARTICLE 8.
DEFAULT AND REMEDIES
8.1    Purchaser’s Default. If Purchaser fails to consummate the transaction
contemplated by this Agreement for any reason other than the default of Seller,
failure of a condition to Purchaser’s obligation to close, or the exercise by
Purchaser or Seller of an express right of termination granted herein, Seller
shall be entitled, as its sole remedy hereunder, to terminate this Agreement and
to receive and retain the Earnest Money as full liquidated damages for such
default of Purchaser, the parties hereto acknowledging that it is impossible to
estimate more precisely the damages which might be suffered by Seller upon
Purchaser’s default, and that said Earnest Money is a reasonable estimate of the
probable loss of Seller in the event of default by Purchaser. The retention by
Seller of said Earnest Money is intended not as a penalty, but as full
liquidated damages. The right to retain the Earnest Money as full liquidated
damages is the sole and exclusive remedy of Seller in the event of default
hereunder by Purchaser, and Seller, upon receipt of the Earnest Money and all
costs incurred to receive the same, hereby waives and releases any right to (and
hereby covenants that it shall not) sue the Purchaser: (a) for specific
performance of this Agreement, or (b) to recover actual damages in excess of the
Earnest Money. The foregoing liquidated damages provision shall not apply to or
limit Purchaser’s liability for Purchaser’s obligations under Sections 2.1(c),
2.1(d), 2.7 and 10.2 of this Agreement or for Purchaser’s obligation to pay to
Seller all attorney’s fees and costs of Seller to enforce the provisions of this
Section 8.1. Purchaser hereby waives and releases any right to (and hereby
covenants that it shall not) sue Seller or seek or claim a refund of said
Earnest Money (or any part thereof) on the grounds it is unreasonable in amount
and exceeds the actual damages of Seller or that its retention by Seller
constitutes a penalty and not agreed upon and reasonable liquidated damages.





--------------------------------------------------------------------------------





8.2    Seller’s Default. If Seller fails to consummate the transaction
contemplated by this Agreement for any reason other than Purchaser’s default,
failure of a condition to Seller’s obligation to close, or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent and Seller shall reimburse
Purchaser for Purchaser’s actual, out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred in connection with the transaction
contemplated by this Agreement, up to a maximum amount of $50,000, as reasonably
demonstrated to Seller (e.g., with copies of invoices, paid receipts, etc.)
(such amount, the “Diligence Reimbursement”), which return and reimbursement
shall operate to terminate this Agreement and release Seller from any and all
liability hereunder, or (b) to enforce specific performance of the obligation of
Seller to execute and deliver the documents required to convey the Property to
Purchaser in accordance with this Agreement. Except as set forth in the next
sentence of this Section 8.2, Purchaser expressly waives its rights to seek
damages in the event of the default of Seller hereunder. In the event Seller
deliberately or willfully refuses or fails to consummate Closing in violation of
the terms of this Agreement, by selling the Property to a third party rather
than to Purchaser, and as a result thereof specific performance is not an
available remedy to Purchaser, then in addition to the remedies provided in this
Section 8.2, Purchaser may bring an action against Seller for Purchaser’s actual
damages incurred (but not consequential or punitive damages) as the result of
Seller conveying the Property to such third party; provided, however,
Purchaser’s damages (as proven in such action) shall not exceed three (3) times
the difference in the Purchase Price set forth herein and the purchase price
received by Seller in a sale of the Property to a third party. Purchaser shall
be deemed to have elected to terminate this Agreement and to receive a return of
the Earnest Money from Escrow Agent if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction, on or before
forty-five (45) days following the date upon which the Closing was to have
occurred.
ARTICLE 9.
INDEMNIFICATION
9.1    Indemnification by Seller. Following the Closing and subject to Sections
9.3 and 9.4, Seller shall indemnify and hold Purchaser harmless from and against
any and all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), to the extent
arising out of (a) any breach of any representation or warranty of Seller
contained in this Agreement, or in any certificate, instrument or other document
delivered pursuant to this Agreement (each, a “Closing Document”), and (b) any
breach of any covenant of Seller contained in this Agreement or any Closing
Document which survives the Closing.
9.2    Indemnification by Purchaser. Following the Closing and subject to
Sections 9.3 and 9.4, Purchaser shall indemnify and hold Seller harmless from
any and all Losses to the extent arising out of (a) any breach of any
representation or warranty by Purchaser contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Purchaser contained in
this Agreement or in any Closing Document which survives the Closing.
9.3    Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 9.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 9.1 above exceeds $40,000 (the “Basket Limitation”), at which point
Seller shall have liability for the total amount for which an indemnity would be
payable by Seller, (b) in no event shall the liability of Seller with respect to
the indemnification provided for in Section 9.1 above exceed in the aggregate
$600,000 (the “Cap Limitation”), (c) if prior to the Closing, Purchaser obtains
knowledge in writing of any inaccuracy





--------------------------------------------------------------------------------





or breach of any representation, warranty or covenant of Seller contained in
this Agreement, or if any of the Due Diligence Material contains information
that is inconsistent with any representation, warranty or covenant of Seller
contained in this Agreement (collectively, a “Purchaser Waived Breach”) and
nonetheless proceeds with and consummates the Closing, then Purchaser and any
Purchaser-Related Entities shall be deemed to have waived and forever renounced
any right to assert a claim for indemnification under this Article 9 for, or any
other claim or cause of action under this Agreement, at law or in equity on
account of any such Purchaser Waived Breach, and (d) notwithstanding anything
herein to the contrary, the Basket Limitation and the Cap Limitation shall not
apply with respect to Losses suffered or incurred as a result of breaches of any
covenant or agreement of Seller set forth in Section 3.3, Section 3.4 or Section
10.2 of this Agreement.
9.4    Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for 270 days after the Closing
Date, unless a longer or shorter survival period is expressly provided for in
this Agreement, and provided that prior to the date that is 270 days after the
Closing Date, Purchaser or Seller, as the case may be, delivers written notice
to the other party of such alleged breach specifying with reasonable detail the
nature of such alleged breach and files an action with respect thereto within
ninety (90) days after the giving of such notice.
9.5    Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which expressly survives the
Closing shall be the indemnifications provided for under Section 2.1(d), Section
10.2, and this Article 9. In no event shall Purchaser file any lis pendens,
injunction or other form of attachment against the Property.
ARTICLE 10.
MISCELLANEOUS
10.1    Assignment. This Agreement may not be assigned by Purchaser without the
written consent of Seller (and any transfer, directly or indirectly, of any
stock, partnership interest, membership interest or other ownership interest in
Purchaser shall be deemed an assignment requiring Seller’s consent), except that
this Agreement and all of Purchaser’s rights hereunder may be transferred and
assigned to any entity controlled by, or under common control of, Purchaser on
not less than ten (10) Business Days’ notice to Seller, and provided further
that despite any such assignment, the Tenant Estoppel Certificates shall not be
required to be updated to reflect the name of such assignee. Any assignee or
transferee under any such assignment or transfer by Purchaser as to which the
written consent of Seller has been given or as to which the consent of Seller is
not required hereunder shall expressly assume all of Purchaser’s duties,
liabilities and obligations under this Agreement (whether arising or accruing
prior to or after the assignment or transfer) by written instrument delivered to
Seller as a condition to the effectiveness of such assignment or transfer. No
assignment or transfer shall relieve the original Purchaser of any duties or
obligations hereunder, and the written assignment and assumption agreement shall
expressly so provide. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
legal representatives, successors and permitted assigns. This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.
10.2    Brokerage Commissions. Upon the Closing, and only in the event the
Closing occurs, Seller shall pay a brokerage commission to Jones Lang LaSalle
(“Broker”), pursuant to a separate agreement between Seller and Broker. Broker
is representing Seller in this transaction. Seller shall and does hereby
indemnify and hold Purchaser harmless from and against any and all liability,
loss, cost, damage, and expense, including reasonable attorneys’ fees actually
incurred and costs of litigation, Purchaser shall ever suffer or incur because





--------------------------------------------------------------------------------





of any claim by any agent, salesman, or broker, whether or not meritorious, for
any fee, commission or other compensation with regard to this Agreement or the
sale and purchase of the Property contemplated hereby, and arising out of any
acts or agreements of Seller, including any claim asserted by Broker. Likewise,
Purchaser shall and does hereby indemnify and hold Seller free and harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.2 shall survive the Closing until the expiration of
any applicable statute of limitations and shall survive any earlier termination
of this Agreement.
10.3    Notices. Any notice required or permitted to be given hereunder shall be
deemed to be given (i) when personally delivered, (ii) two (2) Business Days
after the date of posting if transmitted by United States mail, as registered or
certified matter, return receipt requested, and postage prepaid, (iii) the date
of transmission with confirmed answer back if transmitted by facsimile (if sent
by telecopier prior to 5:00 p.m. Eastern time on a Business Day), (iv) one (1)
Business Day after pick-up if transmitted by nationally recognized overnight
courier service, or (v) the date sent if sent by electronic mail prior to 5:00
p.m. Eastern time on a Business Day, provided that to be effective any notice
given pursuant to one of the methods described in clauses (iii) and (v) must
also be sent by the method described in clause (iv), in each case addressed to
the parties at their respective addresses referenced below:
PURCHASER:        Hendricks Commercial Properties, LLC
525 Third Street, Suite 300
Beloit, WI 53511
Attn: Robert Gerbitz, President and CEO
Facsimile No.: 608-364-0172
Email: John.Gackstetter@hendricksgroup.net


With a copy to:        Fairfield and Woods, P.C.
1801 California Street, Suite 2600
Denver, CO 80202
Attn: Rita M. Connerly
Facsimile No.: 303-830-1033
Email: rconnerly@fwlaw.com
        
SELLER:            Wells Fund XIII - REIT Joint Venture Partnership
c/o Piedmont Office Realty Trust, Inc.
11695 Johns Creek Parkway - Suite 350
Johns Creek, GA 30097-1523
                    Attention: Keith Willby
Facsimile: 770.418.8734
Email: keith.willby@piedmontreit.com


with a copy to:            Wells Fund XIII - REIT Joint Venture Partnership
                c/o Piedmont Office Realty Trust, Inc.
11695 Johns Creek Parkway - Suite 350
Johns Creek, GA 30097-1523
                    Attention: Thomas A. McKean, Esq.
Facsimile: 770.418.8711
Email: tom.mckean@piedmontreit.com





--------------------------------------------------------------------------------







ESCROW AGENT:        Chicago Title Insurance Company
5565 Glenridge Connector
Suite 300
Atlanta, GA  30342
Attention: Ms. Laura W. Kaltz
Email:    laura.kaltz@fntg.com



or in each case to such other address as either party may from time to time
designate by giving notice in writing to the other party. Telephone numbers are
for informational purposes only. Effective notice will be deemed given only as
provided above. Purchaser’s and Seller’s counsel may send notices on behalf of
Purchaser and the Seller, respectively.
10.4    Possession. Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the tenants under the Leases, shall
be delivered by Seller to Purchaser on the Closing Date.
10.5    Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.
10.6    Publicity. Seller and Purchaser each hereby covenant and agree that (a)
prior to the Closing neither Seller or Purchaser shall issue any press release
or similar public statement with respect to the transaction contemplated by this
Agreement (a “Press Release”) without the prior written consent of the other,
except to the extent required by applicable law, and (b) after the Closing, any
Press Release issued by either Seller or Purchaser shall be subject to the
review and approval of both parties (which approval shall not be unreasonably
withheld, conditioned or delayed and such response shall be provided within two
(2) Business Days after submission of a draft of the Press Release to the other
party for review), except to the extent required by applicable law. If either
Seller or Purchaser is required by applicable law to issue a Press Release, such
party shall, at least two (2) Business Days prior to the issuance of the same,
deliver a copy of the proposed Press Release to the other party for its review;
provided, however, if such disclosure required by law will be contained in any
disclosure documents required by the Securities and Exchange Commission, then
neither party shall be required to deliver a copy of the proposed disclosure to
the other party or obtain the consent of the other party. Except to the extent
required by applicable law, the terms and conditions contained in this Agreement
shall not be disclosed to any third parties other than to those authorized
representatives of the parties and their accountants, professionals,
consultants, attorneys and lenders, who need to know the information for the
purpose of consummating the closing of the Property contemplated in the
Agreement. The provisions of this section shall survive the Closing or the
earlier termination of this Agreement.
10.7    Discharge of Obligations. The acceptance by Purchaser of the Deed
hereunder shall be deemed to constitute the full performance and discharge of
each and every warranty and representation made by Seller and Purchaser herein
and every agreement and obligation on the part of Seller and Purchaser to be
performed pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.
10.8    Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent





--------------------------------------------------------------------------------





be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.
10.9    Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
10.10    Sale Notification Letters to Tenants and Service Providers.
Notwithstanding Section 10.6, promptly following the Closing, Purchaser shall
deliver the Tenant Notice of Sale to the tenants under the Leases, and the
Service Contractor Notices of Sale to each service provider, the obligations
under whose respective Service Contracts Purchaser has assumed at Closing.
10.11    General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement constitutes the entire agreement and
understanding between the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof, and no representations, inducements, promises, or agreements, oral or
written, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 10.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. The headings inserted at the beginning of each paragraph are
for convenience only, and do not add to or subtract from the meaning of the
contents of each paragraph. This Agreement shall be construed, interpreted and
enforced under the laws of the State where the Property is located. Except as
otherwise provided herein, all rights, powers, and privileges conferred
hereunder upon the parties shall be cumulative but not restrictive to those
given by law. All personal pronouns used in this Agreement, whether used in the
masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.
10.12    Attorneys’ Fees. If either party institutes a legal action against the
other relating to this Agreement or any default hereunder, the substantially
prevailing party shall be entitled to an award of all reasonable expenses of
prosecuting or defending such action, including without limitation reasonable
attorneys’ fees and disbursements and court costs. The obligations under this
Section 10.12 shall survive the Closing or earlier termination of this
Agreement.
10.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by
facsimile or electronic mail, and the signature page of either party to any
counterpart may be appended to any other counterpart.
10.14    Effective Agreement. The submission of this Agreement for examination
is not intended to nor shall constitute an offer to sell, or a reservation of,
or option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood





--------------------------------------------------------------------------------





that this Agreement shall be effective and binding only when a counterpart of
this Agreement has been executed and delivered by each party hereto.
10.15    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
10.16    Covenant Not To Record. Purchaser will not record this Agreement or any
memorandum thereof, and any such recording shall constitute a default by
Purchaser hereunder.
10.17    Time is of the Essence. Time is of the essence with respect to all of
the terms and conditions set forth in this Agreement.
10.18    Section 1031 Exchange. Either party may consummate the purchase or sale
(as applicable) of the Property as part of a so-called like kind exchange (an
“Exchange”) pursuant to § 1031 of the Internal Revenue Code of 1986, as amended
(the “Code”), provided that: (a) the Closing shall not be delayed or affected by
reason of the Exchange nor shall the consummation or accomplishment of an
Exchange be a condition precedent or condition subsequent to the exchanging
party’s obligations under this Agreement, (b) the exchanging party shall effect
its Exchange through an assignment of this Agreement, or its rights under this
Agreement, to a qualified intermediary, (c) neither party shall be required to
take an assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating an Exchange desired by the other party; and (d) the
exchanging party shall pay any additional costs that would not otherwise have
been incurred by the non-exchanging party had the exchanging party not
consummated the transaction through an Exchange (such payment obligation shall
survive Closing or any termination of this Agreement). Neither party shall by
this Agreement or acquiescence to an Exchange desired by the other party have
its rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to the exchanging
party that its Exchange in fact complies with § 1031 of the Code.
10.19    Certain Definitions
(a.)“Business Day” shall mean any day other than a Saturday, Sunday or other day
on which banking institutions in the state where the Property is located are
authorized by law or executive action to close.
(b.)“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §§9601 et seq., the
federal Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901 et
seq., the federal Water Pollution Control Act (“CWA”), 33 U.S.C. §§1251 et seq.,
the federal Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Toxic
Substances Control Act (“TSCA”), 7 U.S.C. §§ 136 et seq., the Safe Drinking
Water Act (“SDWA”), 42 U.S.C. §§ 300f et seq., the Occupation Safety and Health
Act of 1970 (the “OSHA Act”), 29 U.S.C. §§ 651 et seq., the Noise Control Act
(42 U.S.C. § 4901 et seq.), and any state and local environmental laws, all
amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.
(c.)“Hazardous Substances” shall mean any and all pollutants, contaminants,
toxic or hazardous wastes or any other substances that might pose a hazard to
health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall





--------------------------------------------------------------------------------





be restricted, prohibited or penalized under any Environmental Law (including,
without limitation, lead paint, asbestos, urea formaldehyde foam insulation,
petroleum and polychlorinated biphenyls).




[Signatures begin on following page]

































































--------------------------------------------------------------------------------





SIGNATURE PAGE TO
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
Wells Fund XIII - REIT Joint Venture Partnership (“SELLER”)
AND
Hendricks Commercial Properties, LLC (“PURCHASER”)


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.


SELLER:


Wells Fund XIII-REIT Joint Venture Partnership, a Georgia joint venture
partnership


By: Wells Real Estate Fund XIII, L.P.,
a Georgia limited partnership


By: Wells Capital, Inc.,
a Georgia corporation, as General Partner
By: /s/ Randy A. Simmons
Name: Randy A. Simmons
Title: Senior Vice President


By: Piedmont Operating Partnership, LP,
a Delaware limited partnership


By: Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its sole General Partner


By: /s/Carrol A. Reddic, IV
Name: Carrol A. Reddic, IV
Title: Executive Vice President




PURCHASER:


Hendricks Commercial Properties, LLC, a Wisconsin limited liability company


By: /s/ Diane M. Hendricks                    
Name:    Diane M. Hendricks                    
Title:    Manager and Chairperson of the Board                    





